The above actions were all filed for the same purpose and the same facts exist in each case.
The petitions allege that the relators filed according to law with the defendants, the Board of Deputies, and State Supervisors and Inspectors of Allegations and Declarations of Hamilton County, in due form, of their candidacy for the oMsee of Improvement of the Central Committee of the Republican party from various wards and precincts in the city of Cincinnati.
The Board refused to place their names on the ballot on the ground that under 4974 GC. the names were not placed on the ballots because the declarations of candidacy were filed in pencil.
A peremptory writ of mandamus is sought compelling said defendants to place the names of the petitioners on the ballots.